DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hucks et al. (US Patent No. 3,757,637).
Hucks et al. discloses a C-axis unit for a machine tool (Figs. 1-3).  A bushing (20) is adapted to be fixed to be fixed to the ram of the machine tool at a lower end of the ram, said bushing extending along a vertical axis when fixed to the ram (Fig. 3).  A head mounting platform (8; Fig. 3) is capable of receiving an operating head (6).  The head mounting platform is supported on a ram (5) of a machine tool (1-3; Fig. 1) and is rotatable relative to the ram around 10a vertical axis thereof via a platform rotation motor (23) supported by the ram (Fig. 3) and capable of controlling rotation of the head mounting platform (Col. 3, Lines 61-66; Col. 4, Lines 32-68) for chip removal machining.  The operating head (6) includes a tool-carrying spindle (28).  A spindle motor (24; Col. 3, Lines 67-70) is capable of controlling rotation of a tool-carrying spindle (Col. 3, Lines 67-70; Fig. 3) on the operating head for chip removal machining.  A driving extension (Fig. 3; 26) is connected to an output shaft of the spindle motor (Fig. 3; 24; Col. 3, Lines 67-70), and arranged in a through-bore of the head mounting 15platform (Fig. 3) and connected to the tool-carrying spindle (28).  The spindle motor (24) is rotationally fixed to the head mounting platform (8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (DE 102005046847 A1) in view of Parpajola (US Pub. No. 2021/0252654 A1).
Adams discloses a C-axis unit for a machine tool (Figs. 1-14).  A bushing (19) is adapted to be fixed to be fixed to the ram of the machine tool at a lower end of the ram, said bushing extending along a vertical axis when fixed to the ram (Fig. 3).  A head mounting platform (22; Fig. 3) is capable of receiving an operating head (4).  The head mounting platform (22) is supported on a ram (17) of a machine tool (¶ 0003) and is rotatable relative to the ram around 10a vertical axis (2) thereof via a platform rotation motor (12; Fig. 3) supported by the ram (17) and capable of controlling rotation of the head mounting platform (¶ 0028; 29) for chip removal machining.  The operating head (4) includes a tool-carrying spindle (3).  A spindle motor (12; Fig. 2) is capable of controlling rotation of a tool-carrying spindle (1, 28; Fig. 2; ¶¶ 0026-0027) on the operating head for chip removal machining.  A driving extension (Fig. 2; 6-11, 15) is connected to an output shaft of the spindle motor (Fig. 2), and connected to the tool-carrying spindle (3 via 15).  The spindle motor (12; Fig. 2) is rotationally fixed to the head mounting platform (22).  Adams does not explicitly disclose the driving extension being arranged in a through-bore of the head mounting 15platform.
Parapjola discloses the through-bore (Figs. 2, 3) of the head mounting platform (16) extending into the operating head (18) where the spindle drive is preferably retained (¶ 0060).  At a time prior to filing it would have been obvious to provide the C-axis unit disclosed in Adams with a through-bore as suggested by Parpajola in order to provide clearance for features running from the ram into the operating head and/or reduce weight.  As a result of the modification, because the spindle extension is located within the operating head, the spindle extension is also arranged in the through-bore of the head mounting platform.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Parpajola (US Pub. No. 2021/0252654 A1) in view of Hucks et al. (US Patent No. 3,757,637) and Ura et al. (US Pub. No. 2012/0263551 A1).
Parpajola discloses a machine tool (1; Fig. 1) including a ram (14) translationally movable along at least one axis (d1, d, d3), at a lower end of which there being mounted a C-axis unit (Figs. 2, 3).  The C-axis unit includes a bushing (23) fixed to the ram at a lower end of the ram (Fig. 3).  The bushing extends along a vertical axis (Figs. 2, 3).  A head mounting platform (16) is adapted to receive an operating head (18).  The head mounting platform is supported by the bushing and being rotatable relative to 2Attorney Docket No. 64298US01the bushing around said vertical axis (¶ 0074).  The operating head (18) includes a tool-carrying spindle (20) rotatable relative to the operating head (about axis D).  A platform rotation motor supported by the bushing and configured to control rotation of the head mounting platform for chip removal machining (¶ 0051).  A spindle motor (¶ 0060) is configured to control rotation of the tool-carrying spindle relative to the operating head for chip removal machining.  The spindle motor is rotationally fixed to the head mounting platform via the operating head (¶ 0060).  While the Parpajola reference discloses a through-bore of the head mounting platform extending into the operating head (Figs. 2, 3), the reference does not explicitly disclose a driving extension connected to an output shaft of the spindle motor, arranged in a through-bore of the head mounting platform1 and connected to the tool-carrying spindle; and a fluidic rotary joint for supplying at least one fluid to the operating head, said fluidic rotary joint being arranged at an upper end of the ram and comprising a stationary part fixed to the ram and a rotary part rotatable relative to the bushing around said vertical axis.
Hucks discloses an operating head (6) includes a tool-carrying spindle (28).  A spindle motor (24; Col. 3, Lines 67-70) is capable of controlling rotation of a tool-carrying spindle (Col. 3, Lines 67-70; Fig. 3) on the operating head for chip removal machining.  A driving extension (Fig. 3; 26) is connected to an output shaft of the spindle motor (Fig. 3; 24; Col. 3, Lines 67-70), and arranged in a through-bore of the head mounting 15platform (Fig. 3) and connected to the tool-carrying spindle (28).  The spindle motor (24) is rotationally fixed to the head mounting platform (8).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the machine tool disclosed in Parpajola with a spindle extension arranged as taught by Hucks in order to drive the pivoting action of the spindle.  Because the spindle extension is located within the operating head, the spindle extension is also arranged in the through-bore of the head mounting platform.
Ura et al. discloses a fluidic rotary joint (60) for supplying at least one fluid to the operating head, said fluidic rotary joint being arranged at an upper end of the ram (Figs. 1-3) and includes a stationary part (61) fixed to the ram and a rotary part (63) rotatable relative to a tool mounting platform/operating head around said vertical axis (¶ 0039-0040).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the machine tool disclosed in Parpajola with a fluidic rotary joint as taught by Ura et al. in order to transfer fluids to the cutting area.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner Note: The spindle motor(s) in the prior art is/are not disclosed as being within, and rotatable relative to, the ram with the spindle extension residing solely within the ram.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722